Whyte, Judge.
The main question in this cause is, was the judgment void ? And -perhaps the true distinction is that stated at the bar, that a judgment by a competent jurisdiction is not void. Be that as it may, however, I am of opinion it cannot be said of this judgment that it is void. A sei. fa. against heirs generally is good ; and judgment may be pronounced upon two returns. The reason of the thing is strong for this position. Many times the creditor does not know and cannot learn the names of the heirs, nor can find where they are ; he can do no better than describe * them. If they get personal knowledge of the sei. fa., they will know from description that they are the persons intended. But if in all instances they must be named, it will needs happen that in many no judgment at all can be obtained. The practice heretofore is of some weight: in nineteen out of twenty instances, the practice hath heretofore been to proceed in sei. fa. by description and not' by name. Again, I do not think the defendant in ejectment, or other stranger, ought to be allowed to object to the judgment and the sei. fa. when the heirs of Armstrong have acquiesced so long. As to Newnan and Maclin, I did not mean to decide this question.